             Case 6:20-cv-00651-ADA Document 19 Filed 11/05/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


  GREATGIGZ SOLUTIONS, LLC,

                Plaintiff                                Case No. 6:20-cv-651


               v.                                        JURY TRIAL DEMANDED


  LYFT, INC.,

                Defendant


                     RESPONSE TO DEFENDANT’S MOTION TO DISMISS



       Defendant’s Motion to Dismiss under Rule 12(b)(6) (Dkt. No. 13) is moot. On November 5,

2020, Plaintiff GreatGigz Solutions, LLC filed an Amended Complaint (Dkt. No.18) pursuant to Fed. R.

Civ. P. 15(a)(1). As a result, Defendant’s Motion to Dismiss should be denied as moot.




OPPOSITION TO MOTION TO DISMISS                                                                   1
           Case 6:20-cv-00651-ADA Document 19 Filed 11/05/20 Page 2 of 2




Dated: November 5, 2020                  Respectfully Submitted


                                         /s/ Thomas Fasone III
                                         Thomas Fasone III
                                         Texas Bar No. 00785382
                                         tfasone@ghiplaw.com
                                         M. Scott Fuller
                                         Texas Bar No. 24036607
                                         sfuller@ghiplaw.com

                                         GARTEISER HONEA, PLLC
                                         119 W. Ferguson Street
                                         Tyler, Texas 75702
                                         Telephone: (903) 705-7420
                                         Facsimile: (888) 908-4400


                                         Raymond W. Mort, III
                                         Texas State Bar No. 00791308
                                         raymort@austinlaw.com
                                         THE MORT LAW FIRM, PLLC
                                         100 Congress Ave, Suite 2000
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS FOR
                                         GREATGIGZ SOLUTIONS, LLC




OPPOSITION TO MOTION TO DISMISS                                            2
